       Case 3:21-cv-00121-BAJ-EWD         Document 11     03/08/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF LOUISIANA


BROOK PLAISANCE,
FREDRICK BASS,
AMANDA COLEMAN,
STEPHEN STRICK,
AND WILLIAM GRIESHABER,
 on behalf of themselves and all others
similarly situated,

                    PLAINTIFFS,

V.                                           CIVIL ACTION NO. 21-121-BAJ-EWD


STATE OF LOUISIANA;
LOUISIANA WORKFORCE COMMISSION;
AVA DEJOIE, in her official capacity as Secretary
of the Louisiana Workforce Commission; and
JOHN BEL EDWARDS, in his official capacity
as chief executive officer of the State of Louisiana,
                    DEFENDANTS.

               PLAINTIFFS, BROOKE PLAISANCE;
             FREDRICK BASS; AMANDA COLEMAN;
         STEPHEN STRICK; AND WILLIAM GRIESHABER’S,
     MEMORANDUM IN SUPPORT OF MOTION FOR IMMEDIATE
          TEMPORARY INJUNCTION WITHOUT HEARING,
AND INJUNCTION AFTER HEARING, ON BEHALF OF THEMSELVES AND
              ALL OTHERS SIMILARLY SITUATED

      Plaintiffs, Brooke Plaisance; Fredrick Bass; Amanda Coleman; Stephen

Strick; and William Grieshaber, on behalf of themselves and all others similarly

situated (collectively “Plaintiffs”), for the reasons more fully set forth in the


                                          -1-
       Case 3:21-cv-00121-BAJ-EWD        Document 11      03/08/21 Page 2 of 5




attached Memorandum, move this Court for entrance of an immediate temporary

restraining order, without notice, and further, after hearing and in due course, that

this Court enter a preliminary and permanent injunction, and respectfully show as

follows.

1.    Plaintiffs request issuance of an immediate injunction, ordering Defendants

to refrain from any further delays in processing benefits determinations as to

claims pending for more than thirty (30) days prior to entrance of injunction; any

further delays in processing appeals pending for more than thirty (30) days prior to

entrance of the temporary injunction; any further delays in rectifying incorrect

classification(s) of claims, including incorrect overpayment designations; any

further delays in payment of compensation due to a claimant as of any date more

than thirty (30) days prior to entrance of the temporary injunction; and further, that

in conjunction therewith, Defendants provide to this Court, within ten (10) days of

entrance of said injunction, the following information:

      a.      Identification of all claims on file with the Louisiana Workforce

Commission, as to which benefits are due as of any date thirty (30) days or more

prior to the date of entrance of a temporary injunction, for which funds have not

yet been released;

      b.     Identification of all claims on file with the Louisiana Workforce

Commission, for which a final benefits determination has not been made, as to any


                                         -2-
       Case 3:21-cv-00121-BAJ-EWD         Document 11    03/08/21 Page 3 of 5




claim(s) submitted more than thirty (30) days prior to the date of issuance of the

temporary injunction;

      c.     Identification of all claims on file with the Louisiana Workforce

Commission, for which a claimant has received an adverse determination, but has

been prevented from appealing due to any error in the Commission’s system of

administration, as to any claim(s) submitted since March 13, 2020;

      d.     Identification of all claims on file with the Lousiana Workforce

Commission, as to which an overpayment determination has been made by the

Commission, at any time since November 1, 2020, on the basis of a claimant’s

ineligibility for PUA benefits;

      e.     Identification of all claims on file with the Lousiana Workforce

Commission, as to which an overpayment determination has been made since

November 1, 2020, on the basis of a claimant’s ineligibility for regular

unemployment benefits.

2.    Plaintiffs further request that Defendants be served with citation and notice

of said temporary injunction, and that, after hearing, Plaintiffs’ request for

injunctive relief be granted, and an injunction issue, and Defendants be enjoined

from any further delays in in processing claims and appeals;




                                          -3-
       Case 3:21-cv-00121-BAJ-EWD        Document 11     03/08/21 Page 4 of 5




3.    Plaintiffs further pray for any and all relief to which they may be entitled,

under law or in equity.

                                        Respectfully submitted,

                                        ____________________________
                                        Ellyn J. Clevenger (Bar Roll No. 32395)
                                        Wendy Manard (Bar Roll No. 29622)
                                        1100 Poydras Street
                                        Suite 2610
                                        New Orleans, Louisiana 70163
                                        504.585.7777
                                        wendy@wmanard.com
                                        ellyn@wmanard.com
                                        ATTORNEYS FOR PLAINTIFFS

                   Certification of Attorney: Local Civil Rule 65

      On this 8th Day of March, 2021, undersigned counsel, Ellyn J. Clevenger,

represents to this Court that, given the facts set forth in the request for a Temporary

Restraining Order; the affidavits filed in conjunction with the Plaintiffs’ Original

Complaint in this matter, on February 25, 2021; and the immediate and irreparable

harm that Plaintiffs continue to suffer, notice to all Defendants, prior to entrance of

a Temporary Restraining Order, should not be required. Further, undersigned

counsel certifies that she has transmitted notice of the foregoing pleading, and

request for a temporary restraining order, to counsel of record for the State of

Louisiana, in addition to counsel appearing at the telephone status conference held

before the Court on March 2, 2021, on behalf of other Defendants, but not yet

enrolled, by email transmission at the time of filing, to-wit:

                                          -4-
Case 3:21-cv-00121-BAJ-EWD   Document 11    03/08/21 Page 5 of 5




                    Angelique Duhon Freel
                      C. Austin Holliday
                 Assistant Attorneys General
               Louisiana Department of Justice
                   1885 North Third Street
                    Post Office Box 94005
             Baton Rouge, Louisiana 70804-9005
                   freela@ag.louisiana.gov
                 hollidayca@ag.lousiana.gov
           Counsel for Defendant, State of Louisiana

                         Matthew Block
                      Tina Vanichchagorn
                          John Walsh
           Executive Counsel, Office of the Governor
                  Louisiana Capitol Building
                      900 North 3rd Street
                Baton Rouge, Louisiana 70802
                     matthew.block@la.gov
                       john.walsh@la.gov
                  tina.vanichchagorn@la.gov

                       Rachel Dunaway
                  Assistant Attorney General
                Lousiana Department of Justice
                    1885 North 3rd Street
                         Fourth Floor
                Baton Rouge, Louisiana 70802
                 dunawayr@ag.louisiana.gov

                      Meridith Trahant
              Louisiana Workforce Commission
                    1001 North 23rd Street
               Baton Rouge, Louisiana 70802
                    mtrahant@lwc.la.gov


                  _____________________
                     Ellyn J. Clevenger



                             -5-
